106 Mich. App. 287 (1981)
307 N.W.2d 476
ALEXANDER
v.
CITY OF NORTON SHORES.
Docket No. 54070.
Michigan Court of Appeals.
Decided May 8, 1981.
Scholten & Fant, P.C. (by R. Neal Stanton), for plaintiffs.
Landman, Luyendyk, Latimer, Clink & Robb (by *288 Jon D. Vander Ploeg), for Modern Merchandising, Inc.
Before: MacKENZIE, P.J., and V.J. BRENNAN and M.F. CAVANAGH, JJ.
PER CURIAM.
Intervening defendant, Modern Merchandising, Inc., appeals by leave granted from an order denying its motion for accelerated judgment pursuant to GCR 1963, 116.1 in which it alleged that plaintiffs lacked standing to pursue their lawsuit.
The Norton Shores City Council approved a public economic development project plan pursuant to the Economic Development Corporations Act, MCL 125.1601 et seq.; MSA 5.3520(1) et seq. Plaintiffs, claiming to be residents and registered electors of Norton Shores, thereafter filed a complaint in Muskegon County Circuit Court contending that the city council had violated due process by committing alleged irregularities in its approval of the project plan. The trial judge denied intervening defendant's motion for accelerated judgment, ruling that plaintiffs had standing to pursue their action. We reverse and remand for entry of accelerated judgment in favor of intervening defendant.
"Standing is the legal term used to denote the existence of a party's interest in the outcome of the litigation; an interest that will assure sincere and vigorous advocacy." Michigan License Beverage Ass'n v Behnan Hall, Inc, 82 Mich. App. 319, 324; 266 NW2d 808 (1978). "Traditionally, a private citizen has no standing to vindicate a public wrong or enforce a public right where he is not hurt in any manner differently than the citizenry at large." Waterford School Dist v State Board of *289 Education, 98 Mich. App. 658, 662; 296 NW2d 328 (1980).
In the case at bar plaintiffs have not indicated any manner in which the alleged procedural improprieties of the Norton Shores city council affect them in a manner differently from the citizenry at large. This is true notwithstanding the fact that a careful review of the record indicates that this case has been fully, adversarily and vigorously argued to date and that plaintiffs have thus demonstrated a sufficient stake in the outcome of the litigation to insure both opposing interest and the requisite adversariness.
However, any alteration of the common-law principles narrowly restricting standing by the present plaintiffs must come from our Michigan Supreme Court or the Legislature. Accordingly, we reverse this case and remand it to the trial court for entry of an order granting intervening defendant's motion for accelerated judgment on the question of standing. No costs.